Citation Nr: 0409364	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  03-14 328	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for right eye 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left eye 
disability.

3.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee 
disability, currently evaluated as 10 percent disabling.  

5.  Entitlement to service connection for low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from March 1972 to 
October 1974.
 
In a June 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, denied, inter alia, service connection for low back 
disability and determined that new and material evidence had 
not been presented to reopen claims for service connection 
for right and left eye disabilities.  The veteran thereafter 
perfected his appeal of the referenced issues to the Board of 
Veterans' Appeals (Board).  The June 2002 rating decision 
also granted service connection for right and left knee 
disabilities, evaluating each as 10 percent disabling.  While 
the veteran in December 2002 submitted a statement requesting 
an increased rating for his right and left knee disabilities 
(on the basis of a worsening of those conditions), he did not 
at that time, or at any other time, express disagreement with 
the June 2002 rating decision to the extent that initial 
ratings of 10 percent each were assigned for the right and 
left knee disorders, or otherwise express a desire for 
appellate review of the determination as to the proper 
initial ratings assignable for the bilateral knee disability.  
See 38 C.F.R. § 20.201 (2003); Gallegos v. Principi, 283 F.3d 
1309 (2002).  Jurisdiction over the case was transferred to 
the RO in Columbia, South Carolina in December 2002.

In February 2003, entitlement to increased ratings for the 
right and left knee disabilities was denied.  The veteran 
thereafter appealed the February 2003 rating decision to the 
Board. 



FINDINGS OF FACT

1.  A September 1990 rating decision denied service 
connection for right eye disability; the veteran did not 
appeal the rating decision.

2.  The evidence added to the record since the September 1990 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  A September 1990 rating decision denied service 
connection for left eye disability; the veteran did not 
appeal the rating decision.

4.  The evidence added to the record since the September 1990 
rating decision includes evidence which is not duplicative or 
cumulative of evidence previously of record and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim for service connection for right eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for left eye 
disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)) was enacted.  The VCAA appears to have left 
intact the requirement that a veteran must first present new 
and material evidence in order to reopen a previously and 
finally denied claim under 38 U.S.C.A. § 5108 before the 
Board may determine whether the duty to assist is fulfilled 
and proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).

The Board also notes that on August 29, 2001, VA promulgated 
final regulations to implement the provisions of the VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  
Except for revisions pertaining to claims to reopen based on 
the submission of new and material evidence, as in this case, 
the final regulations are effective November 9, 2000, and 
"merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.  With respect to claims to reopen based on the 
submission of new and material evidence, the revisions 
provide for a limited duty on the part of VA to assist the 
veteran in obtaining evidence in support of his claim, but 
only for those claims filed on or after August 29, 2001.  The 
veteran's claims were filed in March 2001.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2003).

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  The claims in the instant appeal 
were received in March 2001).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Service connection for right and left eye disabilities was 
denied in a September 1990 rating decision; the veteran was 
notified of the decision and of his appellate rights with 
respect thereto, but he did not appeal.  Consequently, 
service connection for right and left eye disorders may now 
be considered on the merits only if new and material evidence 
has been received since the time of the prior adjudication.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2001); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. 
Brown, 9 Vet. App. 273 (1996).

The evidence on file at the time of the September 1990 rating 
decision included service medical records showing that the 
veteran was treated in May 1973 for the removal of a foreign 
object from his right eye with secondary keratitis.  The 
service medical records are otherwise negative for any 
reference to eye abnormalities, and the veteran's bilateral 
uncorrected visual acuity was 20/20 at his discharge from 
service.  The evidence of record at the time of the September 
1990 rating decision also included the veteran's original 
claim for service connection, on which he essentially 
contended that he had bilateral eye disability resulting from 
pieces of metal present in his eyes.  The evidence on file at 
the time of the September 1990 rating decision notably 
contained no medical evidence suggesting the presence after 
service of a right or left eye disorder.

Pertinent evidence added to the record since the September 
1990 rating decision includes, inter alia, VA medical records 
for January 2001 to April 2003 documenting treatment for 
glaucoma.  The Board finds that the VA treatment records are 
clearly new and material, inasmuch as they provide competent 
evidence that the veteran currently has a bilateral eye 
disorder, an element of the veteran's claim which was not 
demonstrated at the time of the September 1990 rating 
decision.  See generally Chelte v. Brown, 10 Vet. App. 268, 
271 (1997).  The Board finds that the VA treatment records 
bear directly and substantially upon the specific matters 
under consideration, are not cumulative or redundant, and are 
so significant that they must be considered in order to 
fairly decide the merits of the claims.  The veteran's claims 
of entitlement to service connection for right and left eye 
disability are reopened.


ORDER

New and material evidence to reopen a claim of service 
connection for right eye disability has been presented; to 
this extent, the appeal is granted. 

New and material evidence to reopen a claim of service 
connection for left eye disability has been presented; to 
this extent, the appeal is granted. 


REMAND

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  

With respect to the claim for service connection for right 
and left eye disability, the Board notes that the veteran has 
not been examined by VA in order to address the etiology of 
any right or left eye disorder.  The Board is of the opinion 
that such an examination would be helpful in the adjudication 
of his claims.

On the issue of entitlement to increased ratings for right 
and left knee disabilities, the record reflects that the 
veteran was last examined by VA in April 2002, at which time 
he reported aching in both knees, but denied any locking, 
buckling or giving way of the joints.  Some tenderness and 
crepitation were noted, and the veteran was able to extend 
both knees to 0 degrees and to flex both knees to 130 
degrees.  Notably, the examiner did not adequately assess the 
functional loss due to pain.  Nor did the examiner assess the 
extent of functional impairment during flare-ups or on 
repeated use, or the extent of functional impairment due to 
incoordination, weakness or excess fatigability.  The Board 
notes that recent private medical records show complaints of, 
inter alia, occasional buckling of the knees, and that the 
veteran has, since April 2002, alleged that his bilateral 
knee disability has worsened in severity.  Under the 
circumstances, the Board finds that further VA orthopedic 
examination of the veteran is warranted.

Turning to the issue of entitlement to service connection for 
low back disability, the veteran contends that his back 
condition resulted from his service occupation as a 
parachuter.  Service medical records show that the veteran 
reported at enlistment a history of recurrent back pain, and 
that he complained several times in April 1972 of lower back 
pain that he explained had begun at age 15; physical 
examination and X-ray studies of the veteran were normal.  He 
presented in August 1974 with further back complaints 
following an injury during a football game, and was diagnosed 
with question of strain.  The report of the veteran's 
examination for discharge is entirely negative for any 
complaints, finding or diagnosis of back disability.  

Private medical records for June 1991 to April 2003 show that 
the veteran reported undergoing lumbar surgery in 1991 in 
connection with a truck accident, and experiencing a motor 
vehicle accident (MVA) in December 1993.  VA treatment 
records for January 2001 to April 2003 show that the veteran 
reported experiencing two MVAs in which he was struck as a 
pedestrian, three MVAs while riding a motorcycle, and one MVA 
while driving a truck; the MVAs were noted to have involved 
back injury.  The veteran reported that the truck accident 
occurred on the job, and that he stopped working after that 
MVA.  The treatment records note that the veteran underwent 
lower back surgery in 1990 secondary to an on-the-job injury.  

In a February 2001 statement, the veteran's private treating 
physician concluded, based solely on the veteran's contention 
that his back problems were caused by his duties as a 
parachuter and that he was treated during service for back 
problems, that at least some (if not all) of the veteran's 
back symptoms might be the result of his service activities.  
The report of an April 2002 VA examination of the veteran 
documents the examiner's conclusions that the veteran's 
service medical records were negative for reference to back 
problems, that the veteran had a history of lumbar 
intervertebral degenerative disc disease with 
microdiscectomy, and that there was no evidence from the 
record or persuasive evidence from the veteran suggesting 
that the veteran's low back disorder was related to service.

The Board notes that neither the February 2001 statement nor 
the April 2002 VA opinion was based on a complete review of 
the veteran's claims file, including his apparent history of 
multiple back injuries from MVAs.  The Board consequently 
concludes that further VA examination of the veteran is 
warranted in connection with his claim for service 
connection.
 
The Board also notes that the records associated with the 
veteran's lower back surgery by Dr. Graham Smith in 1990 or 
1991 are not on file, and that the records associated with 
the Workers' Compensation claim the veteran apparently filed 
in connection with the lower back injury which led to the 
surgery are also not of record.  Further evidentiary 
development in connection with the claim for service 
connection for low back disability is therefore required.

The Board lastly notes that an April 2001 VA treatment note 
indicates that the veteran is in receipt of disability 
benefits from the Social Security Administration (SSA).  
Records for the veteran from that agency are potentially 
relevant to the instant appeal and should be obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims, to 
specifically include Lens Crafters 
of Jacksonville, Florida, and Dr. 
Graham Smith.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims file any 
medical records identified by the 
veteran, to include from Lens 
Crafters of Jacksonville, Florida, 
and from Dr. Graham Smith, which 
have not been secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should also contact the 
appropriate state agency to obtain 
copies of the medical records 
pertaining to all workers' 
compensation claims filed by the 
veteran from 1988 to the present.

4.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which any award or 
denial of SSA disability benefits 
was based, and a copy of the records 
associated with any subsequent 
disability determinations by the 
SSA.

5.  After completing the above 
actions, the veteran should be 
afforded a VA orthopedic examination 
by physician with appropriate 
expertise to determine the nature 
and severity of the veteran's right 
and left knee disabilities; and the 
nature, extent and etiology of the 
veteran's low back disability.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed, and 
all findings should be reported in 
detail.  The extent of any right or 
left knee instability or subluxation 
should be noted.  Tests of joint 
motion against varying resistance 
should be performed.  The extent of 
any incoordination, weakened 
movement and excess fatigability on 
use should be described.  The 
physician should be requested to 
identify any objective evidence of 
pain or functional loss due to pain.  
The specific functional impairment 
due to pain should be identified, 
and the examiner should be requested 
to assess the extent of any pain.  
The physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

With respect to the veteran's low 
back disability, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that 
the disorder is etiologically 
related to service or was present 
within one year of the veteran's 
discharge therefrom.  The veteran's 
claims file, including a copy of 
this remand, must be made available 
to the examiner for review.  The 
examination report is to reflect 
that a review of the claims file was 
made.  

6.  The RO should also arrange for 
the veteran to undergo a VA 
ophthalmological examination by a 
physician with appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's right and 
left eye disabilities.  All 
indicated studies should be 
performed, and all findings should 
be reported in detail.  With respect 
to each right and left eye 
disability found, the examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that the eye 
disorder is etiologically related to 
the veteran's period of service.  
The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for 
review.  The examination report is 
to reflect whether such a review of 
the claims file was made.

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then the 
RO should readjudicate the issues of 
entitlement to increased ratings for 
right and left knee disabilities, 
and entitlement to service 
connection for low back disability.  
The RO should also re-adjudicate the 
issues of service connection for 
right and left eye disabilities 
based on a de novo review of the 
record.  In re-adjudicating the 
increased ratings claims, the RO 
should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  See 
DeLuca v. Brown, 8 Vet. App. 202 
(1995).

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).





	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



